 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:96-cr-0426 WBS KJN P
12                      Respondent,
13           v.                                       ORDER
14   YANCEY PAYNE,
15                      Movant.
16

17           Movant, a former federal prisoner proceeding through counsel, filed a petition for writ of

18   error coram nobis under 28 U.S.C. § 1651. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 19, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Movant filed objections

23   to the findings and recommendations. Respondent did not file a reply.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                      1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed November 19, 2018, are adopted in full;

 3            2. The petition for writ of error coram nobis (ECF No. 101) is denied; and

 4            3. Because writs of error coram nobis are not governed by the provisions of 28 U.S.C.

 5   § 2253, the court need not decide whether to issue a certificate of appealability. See United States

 6   v. Nuwintore, No. 2:07-cr- 0139 WBS AC, 2015 WL 5175020, at *1 (E.D. Cal. Sept. 2, 2015).

 7   Dated: January 8, 2019

 8

 9

10

11   /payn0426.805

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
